Case 18-25362        Doc 27     Filed 12/05/18     Entered 12/05/18 15:12:57          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25362
         Marilyn Garcia

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/09/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/15/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-25362        Doc 27       Filed 12/05/18    Entered 12/05/18 15:12:57              Desc          Page 2
                                                   of 3



 Receipts:

         Total paid by or on behalf of the debtor                 $384.00
         Less amount refunded to debtor                           $268.12

 NET RECEIPTS:                                                                                      $115.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $21.12
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $21.12

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal        Int.
 Name                                 Class   Scheduled      Asserted     Allowed          Paid           Paid
 CARMAX AUTO FINANCE              Secured        2,407.00            NA             NA          94.76         0.00
 PINGORA LOAN                     Secured             0.00           NA             NA           0.00         0.00
 PINGORA LOAN                     Secured       12,437.00            NA             NA           0.00         0.00
 EDUCATION AES/PHEAA              Unsecured         601.00           NA             NA           0.00         0.00
 BANK OF AMERICA                  Unsecured      2,503.00            NA             NA           0.00         0.00
 BARCLAYS BANK DELAWARE           Unsecured      2,596.00            NA             NA           0.00         0.00
 CAPITAL ONE                      Unsecured         501.00           NA             NA           0.00         0.00
 CAPITAL ONE NA                   Unsecured      1,717.00            NA             NA           0.00         0.00
 CAVALRY PORT SRVS/SYNCH BANK Unsecured             554.00           NA             NA           0.00         0.00
 COMMONWEALTH FIN SYS/VIREO EM Unsecured            872.00           NA             NA           0.00         0.00
 ATT UVERSE/ERC/ENHANCED RECO Unsecured             172.00           NA             NA           0.00         0.00
 JEFF CAP SYS LLC/FINGERHUT DIREC Unsecured      1,157.00            NA             NA           0.00         0.00
 JN PORT DEBT EQUITIES LLC/COMEN Unsecured          529.00           NA             NA           0.00         0.00
 KOHLS/CAPITAL ONE                Unsecured         549.00           NA             NA           0.00         0.00
 MIDLAND FUNDING/SYNCHRONY BA Unsecured             737.00           NA             NA           0.00         0.00
 MIDWEST RECEIVABLE SOL/NORTH Unsecured             232.00           NA             NA           0.00         0.00
 PORT REC/CAP ONE BANK USA NA     Unsecured      2,554.00            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/SYNCHRONY Unsecured          1,271.00            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/HSBS BANK Unsecured          1,044.00            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/SYNCHRONY Unsecured          1,022.00            NA             NA           0.00         0.00
 PORTFOLIO RECOVERY/SYNCHRONY Unsecured             439.00           NA             NA           0.00         0.00
 SYNCHRONY BANK                   Unsecured      3,151.00            NA             NA           0.00         0.00
 SYNCHRONY BANK/JC PENNEY         Unsecured         780.00           NA             NA           0.00         0.00
 SYNCHRONY BANK/TJX               Unsecured      1,378.00            NA             NA           0.00         0.00
 TARGET                           Unsecured         586.00           NA             NA           0.00         0.00
 VISA DEPT STORE NATIONAL BANK/ Unsecured        1,047.00            NA             NA           0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-25362        Doc 27      Filed 12/05/18     Entered 12/05/18 15:12:57              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00            $94.76              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00            $94.76              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $21.12
         Disbursements to Creditors                                $94.76

 TOTAL DISBURSEMENTS :                                                                         $115.88


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
